Case 4:18-cr-10035-KMM Document 22 Entered on FLSD Docket 02/06/2019 Page 1 of 3



                           UN ITED STA TES D ISTRIC T C O U RT
                           SOUTHERN DISTRICT OF FLOD A

                      CaseNo.18-10035-CR-M O ORE/SIM ONTON


  UN ITED STA TE S O F A M ERICA ,

  VS.


  ZHAO QIANLI,
        D efendant.



                                  FA CT UR PR O FFER
                           IN SUPPORT OF PLEA A GREEM ENT

         The United States Attorney's Office for the Southern District of Florida and

  thedefendant,ZHAO QIANLI,stipulateand agreethattheinformation stated herein istrueand
  accurateand a sufficientbasisforthe defendant'spleaofgtlilty to aviolation ofTitle 18,United

  StatesCode,Section 795,ascharged in theinstantm atter. Hadthism atterproceeded to kial,the

  defendantstipulatesand agreesthattheUnited Stateswould haveproven the factsalleged below

  beyond areasonabledoubt:

                JG rF-south,located in M onroe Cotmty,in the Southern DistrictofFlorida,isa

  vital m ilitary installation, within the scope of Title 18, United States Code, Section 795,

  administered and secured by the DepartmentofDefense,and is a subordinate comm and to the

  United States Southem Com mand,which is responsible for security cooperation and m ilitary

  operationsin CentralAm erica,South Am erica,and theCaribbean.
                          f                                                              '
         2.     A separately secured satellite dish and antenna farm (the ETrtrm''hardware)is
  located on theJAlTF-South military installation;the Farm hardw are isvitalm ilitary equipm ent

  and access to such Farm equipmentis restricted and photography of such Farm equipm entis
Case 4:18-cr-10035-KMM Document 22 Entered on FLSD Docket 02/06/2019 Page 2 of 3



                                               2
  prohibited unless the JlA-lT-south comm anding officer or other higher authority grants such

  permission.

                On September26,2018,ZHAO QIANLI,aChinesenational,entered theJIATF-
  South m ilitary installation property, without permission from the Jn rfw south comm anding

  ox cerand/orany otherhigherauthority,bycircum navigatingtheinstallation'sprim ary fenceline,

  and enteringthem ilitary property from thebeach. Theprim ary installation fence linecontained
  multiplesir sthatstatedtheFarm areawasa StRESTRICTED AREA''and to ''KEEP OUT.''1

                DefendantZHAO QIANLInextproceeded to go directly to theFarm and take
  multiple photographs and video footage ofthe Farm hardware,a11ofwhich was secured by a

  secondary fencelinewithin theJIATF-SOUI m ilitaryinstallation. Thissecondaryfencelinealso
                                                                  -




  contained multiple signswam ing sir sthatstated the Farm areawasa CtRESTRICTED AREA''

  and to SCKEEP OU T.''

         5.     As set forth in Count One of the Indictm ent, M P4 video footage

  Vm 20180926 140419630(thetlproducf')wastakenbydefendantZHAO QIANLIoftheFann
  hardware on Septem ber26,2018.

                A tno tim e,to include,butnotlim ited to,Septem ber26,2018,did defendantZH A O

  QG NLIever obtain permission by the JG rrF-south commanding offker,and/orany higher
  authority,to accessthe JW -fF-south military installation orobtain pennisîion to photop aph the

  Farm hardw are.




  lDefendantZHAO QIANLIatlendsuniversityin Chinaand canboth read and speakEnglish.
Case 4:18-cr-10035-KMM Document 22 Entered on FLSD Docket 02/06/2019 Page 3 of 3



                                             3
           7.   Atnotim e,toinclude,butnotlimited to,Septem ber26,2018,diddefendantZHAO

  QIANLIeversubmittheproductobtained to theJu -fT-south commanding oftker,and/orany
  higherauthority,forcensorship and/orany such otheraction review.


                                           ArianaFajardoOrshan
                                           UNITED STATES ATTORNEY


  D ate:
                                           M ichaelR.Sherwin
                                           AssistantUnited StatesAttom ey


  oate: ,,./e.
             c./z.
                 z/?                       H ongweiShang
                                           Attolmey forD efendant
                                                          1.
                                           .     yl
                                                  $t4q (j
  oate:c40$y-
            ?.jj                           Zhao Qianli
                                           Defendant
